DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 16, 19, and 22 are objected to because of the following informalities:  in lines 11-12 of Claim 16, the phrase “when a predetermined condition is satisfied than when the predetermined condition is not satisfied” is awkwardly worded.  Perhaps the phrase would read more clearly if the word –rather—was inserted before the word “than” to better clarify that the positional control is executed when a specific condition of the braking system occurs, rather than when it does not occur, the same issue occurs in lines 11-12 of Claim 19 and in lines 11-12 of Claim 22, and in lines 16, 18, and 19 of Claim 22, the terms “a predetermined second threshold” and “a predetermined third threshold” imply that a first predetermined threshold also exists, however, there is no first predetermined threshold mentioned in Claim 22 (only in separate independent Claim 16).  Perhaps changing the “second and third predetermined threshold” terms to read –first and second predetermined thresholds—would better clarify the current value limits.  Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 16-24 are objected to as outlined above (Claims 16, 19, and 22) or as being dependent upon an objected to base claim (dependent Claims 17, 18, 20, 21, 23, and 24), but would be allowable if rewritten to overcome these objections.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent Claim 16 (and its respective dependent claims), while PG Publication No. 2015/0175137 to Murata et al disclose a brake control device applied to a vehicle having a hydraulic brake device, braking member, a member-to-be-braked, an electric brake device, motor, propeller shaft, and a controller that controls the electric brake device, wherein the controller executes a positional control that the propeller shaft is moved closer to the member-to-be-braked by controlling the motor when a predetermined condition is satisfied, Murata et al do not disclose that the controller executes the positional control that the motor is stopped when a current value exceeds a predetermined first threshold after an inrush current flows.

Regarding independent Claim 22 (and its respective dependent claims), while PG Publication No. 2015/0175137 to Murata et al disclose a brake control device applied to a vehicle having a hydraulic brake device, braking member, a member-to-be-braked, an electric brake device, motor, propeller shaft, and a controller that controls the electric brake device, wherein the controller executes a positional control that the propeller shaft is moved closer to the member-to-be-braked by controlling the motor when a predetermined condition is satisfied, Murata et al do not disclose that when the predetermined condition is satisfied, the controller executes the positional control by driving the motor so as to move the propeller shaft in the direction toward the member-to-be-braked, stopping the drive of the motor when a current value exceeds a predetermined threshold after an inrush current flows, and thereafter, driving the motor to move the propeller shat in the direction opposite to the member-to-be-braked, and 
In other words, while Murata et al disclose a brake control device which regulates the motor shaft position, Murata et al do not disclose a brake control device with specific current regulation after an inrush current flows (Claim 16), nor any movement of the braking member to a second predetermined distance toward the brake disk before executing the positional control is made (Claim 19), nor positional control based on current value after an inrush current flows and when the current value falls below an additional predetermined threshold (Claim 22).
It is for all these reasons that applicant’s invention defines over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PG Publication No. 2009/0280959 to Bensch et al., PG Publication No. 2010/0072811 to Kondo et al., U.S. Patent No. 8,622,179 to Watanabe et al., U.S. Patent No. 9,180,844 to Murata et al., PG Publication No. 2017/0349153 to Yamashita et al., and Japanese Patent No. 2020001632 to Takeya et al all disclose brake control devices similar to applicant’s.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        03/14/22